DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The Amendment filed 21 Dec 2020 has been entered.  Claims 50, 54-76, and 78-85 are pending in the application with claims 51-53 and 77 cancelled.  Claims 50 and 76 are currently amended.  Applicant’s amendment to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 21 Sep 2020. The prior nonstatutory double patenting rejections are obviated by the amendment to the claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: each of claims 50 and 76 have been amended to include subject matter recited in prior claims 51 and 52, which were each indicated as allowable subject matter in the preceding Office action. Examiner concurs with applicant’s assertion that each of independent claims 50 and 76 patentably distinguishes over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785